ORDER
PER CURIAM.
Mother appeals the judgments of the Juvenile Division of the Circuit Court of Jefferson County (juvenile court) terminating her parental rights with respect to her two minor children, T.E. and T.E. Mother argues the juvenile court erred in (1) terminating her parental rights under Section 211.447.4(3), RSMo 2000, because insufficient evidence was presented to support a finding by clear, cogent, and convincing evidence that grounds for termination existed, and (2) terminating her parental rights because such termination was not in the best interests of the children.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).